DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, 21-23, 25, 26, 28-30, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US 2005/0067497 A1).
Regarding claim 1, Jones teaches a data bearing card (Fig. 1), comprising: a card body (Fig. 1); personalization data unique to the data bearing card (114); and, non-visible production indicia (110), disposed on the card body and indicative of production-related information not otherwise provided on the data bearing card (110), wherein the production-related information identifies defects generated during a manufacturing process of the card body (110 indicates when cad is tampered with, tampering during manufacture would show in 110).
Regarding claim 2, Jones teaches wherein the non-visible production indicia is disposed in a predetermined location on the card body, separate from the personalization data (Fig. 1).

Regarding claim 4, Jones teaches wherein the non-visible production indicia comprises at least one non-visible particle [0110].
Regarding claim 5, Jones teaches wherein the non-visible production indicia comprises a non-visible ink that comprises ultra-violet light sensitive ink [0119].
Regarding claim 9, Jones teaches wherein the non-visible particle comprises a micro-particle taggant that includes at least one colorized layer to define the non-visible production indicia [0129].
Regarding claim 10, Jones teaches wherein the non-visible particles comprises a micro-particle taggant that includes a marking thereupon to define the non-visible production indicia (Fig. 1).
Regarding claim 11, Jones teaches wherein the card body comprises: a first core layer, wherein the non-visible production indicia is provided on a first side of the first core layer (102); and a transparent first outer layer disposed over the first side of the first core layer (134).
Regarding claim 12, Jones teaches wherein the non-visible production indicia comprises a non-visible ink and is provided as a printed marking ([0112], Fig. 2).
Regarding claim 13, Jones teaches visible printing printed on the first core layer, wherein the visible printing and the non-visible production indicia are both disposed in a common region on the first core layer (Fig. 1).
Regarding claim 14, Jones teaches wherein the visible printing and the non-visible production indicia are each printed on the first core layer in a continuous printing operation (Fig. 7).
Regarding claim 15, Jones teaches wherein the visible printing comprises visible human-readable characters (Fig. 1).

Regarding claim 22, this claim is analogous to the claims above and is therefore also taught by Jones.
Regarding claim 23, Jones teaches wherein the predetermined plurality of regions are arranged in a predetermined plurality of rows and columns, and wherein for each given region of said predetermined plurality of regions the non-visible production indicia is indicative of at least one or both of a corresponding row and corresponding column of the given region (Fig. 8).
Regarding claim 25, Jones teaches further comprising interconnecting a transparent first outer layer sheet to the at least one of a top surface and a bottom surface of the first layer, prior to the separating and supplying steps (522, Fig. 7).
Regarding claim 26, Jones teaches printing the non-visible production indicia in each of the plurality of regions on the at least one top surface and a bottom surface of the first layer (Fig. 8).

Regarding claims 29 and 30, Jones teaches further comprising using a detection device to view the non-visible production indicia in at least one or a plurality of the plurality of regions in relation to at least one or both of the printing step and the interconnecting step, wherein the corresponding production related information is employable to track said sheet assembly during production or facilitate remedial action in response to an identified defect or near-defect [0135].
Regarding claims 40 and 41, these claims are analogous to the claims above and are therefore also taught by Jones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RAFFERTY D KELLY/               Examiner, Art Unit 2876